        Case 1:15-cv-00767-PEC Document 110 Filed 02/11/21 Page 1 of 2




          In the United States Court of Federal Claims
                                       No. 15-767C
                             (consolidated with No. 16-309C)

                               (E-Filed: February 11, 2021)

                                            )
 ACLR, LLC,                                 )
                                            )
               Plaintiff,                   )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
               Defendant.                   )
                                            )

                                          ORDER

        On February 10, 2021, defendant filed a motion for an enlargement of time of
forty-four days, to and including April 9, 2021, within which to file its response to
plaintiff’s motion for summary judgment, ECF No. 107, in this case. See ECF No. 109.
Therein, defendant reports that plaintiff filed thirteen exhibits, “approximately 1100
pages of [which], at a minimum, are new” to defendant in support of its motion for
summary judgment. Id. at 2. Defendant asserts that an extension is necessary “[d]ue to
the volume of documents and the complexity of the issues raised,” and due to conflicting
case obligations of defendant’s counsel’s case assignments. Id. at 2-3. Defendant also
reports that plaintiff opposes its motion. See id. at 1.

       Because the parties have previously sharply disagreed about the manner and
timing of further proceedings in this case, see, e.g., ECF No. 103 (joint status report), the
court would like to hear plaintiff’s position on defendant’s request and the representations
made in defendant’s motion before issuing its ruling. In the interests of resolving the
request prior to defendant’s current deadline to submit its response and cross-motion for
summary judgment, however, the court will order expedited briefing on this matter.

       Accordingly, on or before February 17, 2021, plaintiff is directed to FILE its
response to defendant’s motion for an enlargement of time, ECF No. 109, in this matter.
 Case 1:15-cv-00767-PEC Document 110 Filed 02/11/21 Page 2 of 2




IT IS SO ORDERED.


                                   s/Patricia E. Campbell-Smith
                                   PATRICIA E. CAMPBELL-SMITH
                                   Judge




                               2
